Land Office — Fieldmen — Employment Fieldmen for the Land Office are under the direction of the Secretary to the Commissioner of the Land Office and may work at his discretion subject to 74 O.S. 1404 [74-1404] (1968) which prohibits any State employee from accepting outside employment which might impair the employee's efficiency in his State position. The Fieldmen may be furnished supplies, equipment and telephones to be used in performing their duties out of their homes so long as they are used strictly for State purposes.  The Attorney General has had under consideration your letter of August 28, 1969, wherein you ask the following questions: 1. "May such full-time Fieldmen Appraisers for the Commissioners of Land Office lawfully engage in other businesses and occupations and be paid full salaries as Fieldmen while absent from such position as Fieldmen and while engaged in other businesses or occupations? 2. Where said Fieldmen operate as such out of their homes may the Commissioners of the Land Office furnish desks, chairs and pay the expense of telephone from Land Office funds?" Title 64 O.S. 3 [64-3] (1961) is pertinent to your inquiry and provides as follows: ". . . . the Commissioner of the Land Office shall appoint not exceeding seven (7) appraisers to make appraisement for loans provided herein and assist in the collection of loans and interest thereon, and the rents from agricultural and grazing lands belonging to the department. and such other duties as may be assigned to them by the Secretary of the Commission, who shall direct in each case their services; . . . ." Title 74 O.S. 285 [74-285](40) (1968) provides: "Section 2. The Commissioners of the Land Office shall create the positions. make the appointments. and fix the salaries of officials and employees necessary to perform the duties imposed upon the Commissioner of the Land Office by law, payable from the appropriation made by Section I of this Act. The authority to create positions and fix the rate of pay for said positions extends to all operations of the Office or the Commissioner of the Land Office whether the salaries are to be paid from the Land Office Revolving Fund or the Depletion, Management, and Sale Fund." The recently enacted Oklahoma Code of Ethics For State Officials and Employees in its pertinent part is set forth as Title 74 O.S. 1404 [74-1404] (1968): "No State employee shall: f. accept other employment which would impair his efficiency or independence of judgment in the performance of his Public duties".  Title 64 O.S. 1961. Section 3 supra and 74 O.S. 285 [74-285] (1968) supra place in the Commissioner of the Land Office the sole discretion in hiring a number of appraisers up to seven (7) and in setting their rate of pay. We can find no requirement that an appraiser work a set number of hours per day and days a week.  The only limitation on the appraisers actions in relation to your question is that they are under the supervision of the Secretary of the Commission and 74 O.S. 1404 [74-1404] (1968) which prohibits them from accepting employment which might impair their efficiency. The latter limitation involves a factual determination in each situation and would not be appropriate for an Attorney General's opinion.  Wherefore, in answer to your first question, it is the opinion of the Attorney General that Fieldmen for the Land Office are under the direction of the Secretary to the Commissioner of the Land Office and may work at his discretion subject to 74 O.S. 1404 [74-1404] (1968) which prohibits any State employee from accepting outside employment which might impair the employee's efficiency in his State position.  You then ask whether the Commissioners may furnish desks, chairs, and pay telephone expense of Fieldmen where they work out of their homes.  Title 64 O.S. 41 [64-41] (1961) provides: "There is hereby created a Revolving Fund for the Department of the Commissioners of the Land Office, into which Fund shall be paid by the Secretary to the Commissioners of the Land Office all fees that may be collected by the Commissioners of the Land Office, from which shall be made the payment for all books, forms, and other necessary equipment and supplies for the installation and maintenance of a modern system of accounting; provided however no patented accounting system wherein copyrighted or patented forms or books are used shall be bought, installed, or used, and from which fund shall also be paid the expense of all necessary printing, foreclosure abstracts and other expenses incidental to foreclosure and the acceptance of warranty deeds, and from which fund shall also be paid necessary communication and traveling expenses incurred by the employees of the Department of the Commissioners of the Land office. Provided further, that the Commissioners of the Land Office are also authorized to incur out of said Revolving Fund any expenses of the Land Office for personal services, including Old Age and Survivor Insurance, operating expenses, and the purchase of equipment necessary to carry out the function of the Land Office. The Commissioners of the Land Office are prohibited from expending any funds for rental, lease, or use of any building, office, or space." (Emphasis Added) Section 64 O.S. 41 [64-41] gives to the Commissioners the authority to incur any necessary expenses for the operation of the Land Office. If the Commissioner feels the Fieldmen can more expeditiously work out of their homes, there is nothing to prohibit the Commissioner from expending funds to furnish such offices. This, of course, assumes that the telephones and equipment are used strictly for State business. Therefore, in answer to your second question, the Attorney General is of the opinion that Fieldmen may be furnished equipment and telephones to operate their job out of their home. so long as such equipment and telephones are used strictly for State purposes.  (David L. Russell) (ED. Note: Conflict of Interest, State Employee) ** SEE: OPINION NO. 79-246 (1979) **